Name: Commission Regulation (EC) No 2973/95 of 20 December 1995 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1995/96 wine year
 Type: Regulation
 Subject Matter: foodstuff;  consumption;  distributive trades;  trade policy;  civil law;  beverages and sugar
 Date Published: nan

 22. 12. 95 EN Official Journal of the European Communities No L 310/39 COMMISSION REGULATION (EC) No 2973/95 of 20 December 1995 authorizing the conclusion of long-term private storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must in respect of the 1995/96 wine year THE COMMISSION OF THE EUROPEAN COMMUNITIES, HAS ADOPTED THIS REGULATION : Having regard to the Treaty establishing the European Economic Community, Article 1 During the period 22 December 1995 to 15 February 1996 long-term private storage contracts may be concluded, in accordance with the provisions of Regula ­ tion (EEC) No 1059/83, for :  table wines, provided that the conditions of Article 6 (3) of that Regulation are met, and  grape must, concentrated grape must and rectified concentrated grape must. Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1544/95 (2), and in particular Articles 32 (5) and 81 thereof, Whereas the forward estimate drawn up for the 1995/96 wine year indicates that the quantities of table wine available at the beginning of the wine year exceed by more than four months' supply those normally used up over the year ; whereas the conditions for authorization of long-term storage contracts specified in Article 32 (4) of Regulation (EEC) No 822/87 are therefore met ; Article 2 The minimum quality conditions that must be met by table wines which may be covered by a storage contract shall be as set out in the Annex hereto . By derogation to Article 6 (3) of Regulation (EEC) No 1059/83, table wines produced in Portugal must have a reduced sugar level not greater than 4 grams per litre . Whereas the abovementioned forward estimate indicates the existence of surpluses of all types of table wine and of table wines which stand in close economic relationship to those types of table wine ; whereas it is necessary by the same token to open this possibility for grape must, concentrated grape must and rectified concentrated grape must ; Article 3 Producers who, within the limits laid down in the first subparagraph of Article 5 ( 1 ) of Regulation (EEC) No 1059/83, wish to conclude a long-term storage contract for a table wine shall , when submitting applica ­ tions for conclusion of a contract, advise the intervention agency of the total quantity of table wine they have produced during the current wine year. For this purpose producers shall submit a copy of the production declaration(s) drawn up pursuant to Article 2 of Commission Regulation (EEC) No 3929/87 0. Whereas the market for must and concentrated must for grape juice production is expanding and to promote uses of vine products other than winemaking permission should be granted for must and concentrated grape must placed under a storage contract covered by Commission Regulation (EEC) No 1059/83 (3), as last amended by Regulation (EC) No 2537/95 (4), that is intended for grape juice production to be sold from the fifth month of the contract onwards on simple notification by the producer to the intervention agency ; whereas to promote export of these products this same possibility should apply ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, Article 4 1 . For the 1995/96 wine year, producers who have not applied for an advance pursuant to Article 14 (2) of Regu ­( ») OJ No L 84, 27. 3. 1987, p. 1 . 2 OJ No L 148 , 30. 6. 1995, p. 31 . (3) OJ No L 116, 30. 4. 1983, p . 77. ( «) OJ No L 260, 31 . 10 . 1995, p. 10. o OJ No L 369, 29. 12. 1987, p. 59. No L 310/40 I EN I Official Journal of the European Communities 22. 12. 95 lation (EEC) No 1059/83 may, from the first day of the fifth month of storage onwards, sell the grape must or concentrated grape must in question for exportation or for production of grape juice . 2. In such cases producers shall inform the interven ­ tion agency in accordance with the terms of Article la of Regulation (EEC) No 1059/83 . The intervention agency shall check that the must or concentrated grape must is turned into grape juice or exported. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1995 . For the Commission Franz FISCHLER Member of the Commission 22. 12. 95 EN Official Journal of the European Communities No L 310/41 ANNEX MINIMUM QUALITY CONDITIONS FOR TABLE WINES I. White wines a) minimum actual alcoholic strength : b) minimum total acidity (expressed as tartaric acid) : 10,5 % vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain and Portugal ; 4,5 grams per litre for table wines produced in Greece ; 9 milli-equivalents per litre ; 155 milligrams per litre . c) maximum volatile acidity : d) maximum sulphur dioxide content : II . Red wines a) minimum actual alcoholic strength : b) minimum total acidity (expressed as tartaric acid) : 10,5 % vol ; 5 grams per litre and 4 grams per litre for table wines produced in Spain and Portugal ; 4,5 grams per litre for table wines produced in Greece ; 1 1 milli-equivalents per litre ; 115 milligrams per litre. c) maximum volatile acidity : d) maximum sulphur dioxide content : Rose wines must comply with the conditions laid down above for red wines except as regards their sulphur dioxide content to which the same maximums as those fixed for white wines apply. Conditions (a) and (d) do not apply to table wines of types R III, A II and A III.